IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00144-CR

MONICA JOY TAYLOR,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1224 C2


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal under Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not issued a decision in this

appeal. Appellant personally signed the motion. The Clerk of this Court has sent a

duplicate copy to the trial court clerk. Id. Accordingly, the appeal is dismissed.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 7, 2010
Do not publish
[CR25]




Taylor v. State                             Page 2